OPINION — AG — (1) A PERSON WHO MAKES THE ORIGINAL INSTALLATION OF A WATER SOFTENER, FOR ANOTHER, IN A RESIDENCE, AS A PART OF HIS BUSINESS OR EMPLOYMENT, SAID INSTALLATION REQUIRING THE SELECTION OF A PROPER LOCATION, THE CUTTING OF A SECTION OF THE INCOMING WATER LINE, AND THE PLACEMENT OF NECESSARY PERMANENT FITTINGS, IS ENGAGED IN "PLUMBING" AS DEFINED IN SENATE BILL NO. 168; AND 90 DAYS AFTER THE EFFECTIVE DATE OF SAID ACT, MAY NOT LAWFULLY DO SUCH WORK UNLESS HE IS THE HOLDER OF A LICENSE PROVIDED BY SAID ACT. (2) WHERE THE ONLY WORK NECESSARY TO THE REPLACEMENT OF AN EXHAUSTED WATER SOFTENER WITH A RECHARGED OR REGENERATED SOFTENER IS THE LOOSENING OF TWO SIMPLE AND ALREADY EXISTING CONNECTIONS TO REMOVE THE EXHAUSTED SOFTENER, AND THE TIGHTENING OF SAID CONNECTIONS TO THE RECHARGED SOFTENER, THEN SUCH WORK DOES NOT CONSTITUTE "PLUMBING" UNDER SENATE BILL NO. 168, AND A PERSON WHO DOES SUCH WORK FOR OTHERS WOULD NOT, BY REASON THEREOF, BE REQUIRED TO HOLD LICENSE. CITE: 59 O.S.H. 1003 59 O.S.H. 1004 (RICHARD HUFF)